Name: Council Regulation (EU) NoÃ 1182/2013 of 19Ã November 2013 amending Regulations (EC) NoÃ 754/2009, (EU) NoÃ 1262/2012, (EU) NoÃ 39/2013 and (EU) NoÃ 40/2013 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: fisheries;  international law;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 22.11.2013 EN Official Journal of the European Union L 313/15 COUNCIL REGULATION (EU) No 1182/2013 of 19 November 2013 amending Regulations (EC) No 754/2009, (EU) No 1262/2012, (EU) No 39/2013 and (EU) No 40/2013 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EC) No 2371/2002 (1) requires that Union measures governing access to waters and resources and the sustainable pursuit of fishing activities be established taking into account available scientific, technical and economic advice and in particular reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF), as well as advice received from Regional Advisory Councils. (2) By Council Regulation (EC) No 754/2009 (2), the Council excluded certain groups of vessels from the fishing effort regime laid down in Chapter III of Council Regulation (EC) No 1342/2008 (3). The allowable fishing effort for vessels subject to that regime is currently fixed by Annex IIA to Council Regulation (EU) No 39/2013 (4) and Annex IIA to Council Regulation (EU) No 40/2013 (5). (3) In June 2013, the International Council for the Exploration of the Sea (ICES) published its advice for Northern hake in 2014. In that advice, ICES indicates that the stocks biomass is at a record high in 2013 and, furthermore, that fishing mortality has decreased sharply in recent years. ICES advised that in 2014, the TAC may be raised by 49 % to 81 846 tonnes. Ireland and Spain requested, in light of this advice, that the TAC in force for this stock be raised in-year from 55 105 tonnes to 69 440 tonnes, to meet the level of landings that ICES estimates as corresponding with the current levels of fishing mortality, which are in turn consistent with maximum sustainable yield. The request is deemed acceptable based on the commitment by the Member States concerned to ensure, through rigorous control of the fishery, that fishing effort and therefore fishing mortality rates remain constant. (4) A group of vessels flying the flag of Spain and fishing in the West of Scotland is currently excluded from the application of the fishing effort regime laid down in Regulation (EC) No 1342/2008. On the basis of information provided by Spain in 2013, the STECF was not in a position to assess whether the conditions set out in Regulation (EC) No 1342/2008 remained fulfilled in the 2012 management period. It is therefore appropriate to reinclude this group of Spanish vessels in that fishing effort regime. Regulation (EC) No 754/2009 and Annex IIA to Regulation (EU) No 39/2013 should therefore be amended accordingly. (5) A group of vessels flying the flag of France and fishing in the North Sea is currently excluded from the application of the fishing effort regime laid down in Regulation (EC) No 1342/2008. On the basis of information provided by France in 2013, the STECF assessed that catches for those vessels exceeded the established threshold. It is therefore appropriate to reinclude that group of French vessels in that fishing effort regime. Regulation (EC) No 754/2009 and Annex IIA to Regulation (EU) No 40/2013 should therefore be amended accordingly. (6) A group of vessels flying the flag of the United Kingdom and targeting queen scallops (Aequipecten opercularis) around the Isle of Man in the Irish Sea is currently excluded from the application of the effort regime laid down Regulation (EC) No 1342/2008. However, due to a mathematical error, the effort ceilings in Annex IIA to Regulation (EU) No 39/2013 do not reflect this exclusion. Regulation (EU) No 39/2013 should therefore be corrected accordingly. (7) Council Regulation (EU) No 1262/2012 (6) fixes catch limits for 2013 and 2014 as regards a list of deep-sea sharks. The Commission requested ICES to give it advice on whether it is appropriate to revise that list. ICES concluded that there is sufficient scientific information supporting the exclusion of blackmouth catshark (Galeus melastomus) and the inclusion of all species of the genus Centrophorus (Centrophorus spp.) on the list of deep-sea sharks. Regulation (EU) No 1262/2012 should therefore be amended accordingly. (8) In accordance with the outcome of consultations between coastal states on the management of mackerel, blue whiting, Atlanto-Scandian herring and North Sea haddock, the Union may authorise fishing by Union vessels of up to 10 % beyond the quota available to the Union, provided that any quantities used beyond the quota available to the Union would be deducted from its quota for 2014. Similarly, the Union may use in 2014 any unused quantities up to 10 % of the quota available to it in 2013. It is appropriate to enable such flexibility in the fixing of those fishing opportunities in order to ensure a level-playing field for Union vessels by allowing the Member States concerned to opt for the use of a flexibility quota. Where a Member State has not opted for the use of the flexibility quota in respect of a particular stock, it is appropriate that Articles 3 and 4 of Regulation (EC) No 847/96 continue to apply in accordance with Article 10(2) of Regulation (EU) No 40/2013. (9) At its Annual Meeting in 2013, the Indian Ocean Tuna Commission (IOTC) adopted a Resolution aiming at the protection of oceanic whitetip sharks and applicable to fishing vessels on the IOTC Record of Authorised Vessels by prohibiting, as an interim pilot measure, to retain on board, tranship, land or store any part or whole carcass of oceanic whitetip shark. The resolution provides for an exception for artisanal fisheries, namely fishing vessels engaged in fishing operations within the Exclusive Economic Zone (EEZ) of the Member State whose flag they fly. Regulation (EU) No 40/2013 should therefore be amended accordingly. (10) At its Annual Meeting in 2010, the Western and Central Pacific Fisheries Commission (WCPFC) adopted a recommendation limiting the number of vessels actively fishing for south Pacific albacore in the Convention Area south of 20 ° S. Consequently, it should be ensured that Union vessels continue to operate without targeting that species in the WCPFC Convention Area south of 20 ° S. Regulation (EU) No 40/2013 should therefore be amended accordingly. (11) Fishing opportunities for Union vessels in Norwegian waters and for Norwegian vessels in Union waters are established each year in the light of consultations on fishing rights held in accordance with the bilateral agreement on fisheries with Norway (7). Pending the conclusion of those consultations on the arrangements for 2013, Regulation (EU) No 40/2013 fixed provisional fishing opportunities for the stocks concerned. On 18 January 2013, the consultations with Norway were concluded, and Council Regulation (EU) No 297/2013 (8) amended the relevant provisions of Regulation (EU) No 40/2013. However, the stock of tusk in Norwegian waters of IV was erroneously excluded from Regulation (EU) No 297/2013. Furthermore, the amount of blue whiting that Norway can fish in Union waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W did not reflect the agreed record after consultations with that country. Annex IA to Regulation (EU) No 40/2013 should therefore be amended accordingly. (12) An error was identified in the number of vessels and the capacity allocated to the Union and authorised to fish for swordfish and albacore in the IOTC Convention Area. Annex VI to Regulation (EU) No 40/2013 should therefore be corrected accordingly. (13) Pursuant to the 2012 Act of Accession and Croatias accession on 1 July 2013, provisions on the allocation of fishing opportunities allocated at Union level to Croatia in 2013 should be included in the relevant Union instruments. The figures concerning the Croatian bluefin tuna fishing and farming capacities added by this Regulation reflect the provisions of the International Commission for the Conservation of Atlantic Tunas (ICCAT) bluefin tuna recovery plan for Croatia until 2013. Furthermore, in accordance with Article 5 of Council Regulation (EC) No 302/2009 (9), each Member State is to ensure that its fishing capacity is commensurate with its quota. (14) The provisions of this Regulation concerning fishing effort limits should apply from 1 February 2013. The provisions concerning catch limits and allocations should apply from 1 January 2013, except for the new provisions regarding WCPFC and IOTC, which should apply from the date of entry into force of this Regulation. The provisions included as a result of the accession of Croatia to the European Union should apply from the date of that accession. Such retroactive application will be without prejudice to the principle of legal certainty as the fishing opportunities concerned have not yet been exhausted. Since modifications of effort regimes have a direct influence on the economic activities of the fleets concerned, this Regulation should enter into force immediately upon its publication, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 754/2009 In Article 1 of Regulation (EC) No 754/2009, points (b) and (j) are deleted. Article 2 Amendments to Regulation (EU) No 1262/2012 The Annex to Council Regulation (EU) No 1262/2012 is amended in accordance with the text set out in Annex I to this Regulation. Article 3 Amendments to Regulation (EU) No 39/2013 1. Annex I to Regulation (EU) No 39/2013 is amended in accordance with the text set out in Annex II to this Regulation. 2. Annex IIA to Regulation (EU) No 39/2013 is amended in accordance with the text set out in Annex III to this Regulation. Article 4 Amendments to Regulation (EU) No 40/2013 Regulation (EU) No 40/2013 is amended as follows: (1) the following Article is inserted: Article 6a Flexibility in the fixing of fishing opportunities of certain stocks 1. This Article shall apply to the following stocks: (a) haddock in zone IV, EU waters of IIa; (b) blue whiting in EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV; (c) mackerel in zones IIIa and IV; EU waters of IIa, IIIb, IIIc and IIId; (d) mackerel in areas VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV; (e) mackerel in zones VIIIc, IX and X; EU waters of CECAF 34.1.1; (f) mackerel in Norwegian waters of IIa and IVa; (g) herring in EU, Norwegian and international waters of I and II. 2. For any of the stocks identified in paragraph 1, a Member State may opt to increase its initial set in Annex I quota by up to 10 %. The Member State concerned shall notify its decision to the Commission in writing. Upon such notification, the increased quota shall be considered as the quota allocated to that Member State for 2013. 3. Any quantities used in 2013 under such increased quota, that exceed the initial quota, shall be deducted on a tonne-for-tonne basis for the purpose of calculating the quota of the Member State concerned for the relevant stock for 2014. 4. Any quantities not used under the initial quota up to 10 % of that quota shall be added for the purpose of calculating the quota of the Member State concerned for the relevant stock for 2014. 5. Any quantities transferred to other Member States pursuant to Article 20(5) of Regulation (EC) No 2371/2002 as well as any quantities deducted pursuant to Articles 37, 105 and 107 of Regulation (EC) No 1224/2009 shall be taken into account for the purpose of establishing quantities used and quantities not used under paragraphs 3 and 4 of this Article. 6. Where a Member States has used the option in paragraph 2 of this Article in respect of a particular stock, Articles 3 and 4 of Regulation (EC) No 847/96 shall not apply to such stock in respect of that Member State.; (2) in Article 10(2), the words Annex I to are deleted; (3) Article 23 is replaced by the following: Article 23 Sharks 1. Retaining on board, transshipping or landing any part or whole carcass of thresher sharks of all the species of the family Alopiidae in any fishery shall be prohibited. 2. Retaining on board, transshipping or landing any part or whole carcass of oceanic whitetip sharks (Carcharhinus longimanus) in any fishery shall be prohibited, except for vessels under 24 metres overall length engaged solely in fishing operations within the Exclusive Economic Zone of the Member State whose flag they fly, and provided that their catch is destined solely for local consumption. 3. When accidentally caught, species referred to in paragraph 1 and 2 shall not be harmed. Specimens shall be promptly released.; (4) Article 29 is replaced by the following: Article 29 Conditions for bigeye tuna, yellowfin tuna, skipjack tuna and south Pacific albacore fisheries 1. Member States shall ensure that the number of fishing days allocated to purse-seine vessels fishing for bigeye tuna (Thunnus obesus), yellowfin tuna (Thunnus albacares) and skipjack tuna (Katsuwonus pelamis) in the part of the WCPFC Convention Area in the high seas and located between 20 ° N and 20 ° S does not increase. 2. EU vessels shall not target south Pacific albacore (Thunnus alalunga) in the WCPFC Convention Area south of 20 ° S.. (5) Annex IA is amended in accordance with the text set out in Annex IV to this Regulation. (6) Annex ID is amended in accordance with the text set out in Annex V to this Regulation. (7) Annex IIA is amended in accordance with the text set out in Annex VI to this Regulation. (8) Annex IV is amended in accordance with the text set out in Annex VII to this Regulation. (9) Annex VI is amended in accordance with the text set out in Annex VIII to this Regulation. Article 5 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. However, Articles 3(1), 4(1), 4(2), 4(5) and 4(9) shall apply from 1 January 2013. Article 1 and Articles 3(2) and 4(7) shall apply from 1 February 2013 and Article 4(6) and (8) shall apply from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 2013. For the Council The President L. LINKEVIÃ IUS (1) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (OJ L 358, 31.12.2002, p. 59). (2) Council Regulation (EC) No 754/2009 of 27 July 2009 excluding certain groups of vessels from the fishing effort regime laid down in Chapter III of Regulation (EC) No 1342/2008 (OJ L 214, 19.8.2009, p. 16). (3) Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks and repealing Regulation (EC) No 423/2004 (OJ L 348, 24.12.2008, p. 20). (4) Council Regulation (EU) No 39/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (OJ L 23, 25.1.2013, p. 1). (5) Council Regulation (EU) No 40/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (OJ L 23, 25.1.2013, p. 54). (6) Council Regulation (EU) No 1262/2012 of 20 December 2012 fixing for 2013 and 2014 the fishing opportunities for EU vessels for certain deep-sea fish stocks (OJ L 356, 22.12.2012, p. 22). (7) Agreement on fisheries between the European Economic Community and the Kingdom of Norway (OJ L 226, 29.8.1980, p. 48). (8) Council Regulation (EU) No 297/2013 of 27 March 2013 amending Regulations (EU) No 44/2012, (EU) No 39/2013 and (EU) No 40/2013 as regards certain fishing opportunities (OJ L 90, 28.3.2013, p. 10). (9) Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean, amending Regulation (EC) No 43/2009 and repealing Regulation (EC) No 1559/2007 (OJ L 96, 15.4.2009, p. 1). ANNEX I In Part 1 of the Annex to Regulation (EU) No 1262/2012, point 2 is replaced by the following: 2. For the purposes of this Regulation, deep-sea sharks  means the following list of species: Common name Alpha-3 code Scientific name Deep-water catsharks API Apristurus spp. Frilled shark HXC Chlamydoselachus anguineus Gulper sharks CWO Centrophorus spp. Portuguese dogfish CYO Centroscymnus coelolepis Longnose velvet dogfish CYP Centroscymnus crepidater Black dogfish CFB Centroscyllium fabricii Birdbeak dogfish DCA Deania calcea Kitefin shark SCK Dalatias licha Greater lanternshark ETR Etmopterus princeps Velvet belly ETX Etmopterus spinax Mouse catshark GAM Galeus murinus Bluntnose six-gilled shark SBL Hexanchus griseus Sailfin roughshark (Sharpback shark) OXN Oxynotus paradoxus Knifetooth dogfish SYR Scymnodon ringens Greenland shark GSK Somniosus microcephalus ANNEX II In Part B of Annex I to Regulation (EU) No 39/2013, the four entries for the Northern component of the stock of hake are replaced by the following: Species : Hake Merluccius merluccius Zone : IIIa; EU waters of Subdivisions 22-32 (HKE/3A/BCD) Denmark 1 929 (2) Analytical TAC Sweden 164 (2) Union 2 093 TAC 2 093 (1) Species : Hake Merluccius merluccius Zone : EU waters of IIa and IV (HKE/2AC4-C) Belgium 35 Analytical TAC Denmark 1 409 Germany 162 France 312 Netherlands 81 United Kingdom 439 Union 2 438 TAC 2 438 (3) Species : Hake Merluccius merluccius Zone : VI and VII; EU and international waters of Vb; international waters of XII and XIV (HKE/571214) Belgium 358 (4) (6) Analytical TAC Article 11 of this Regulation applies Spain 11 478 (6) France 17 726 (4) (6) Ireland 2 148 (6) Netherlands 231 (4) (6) United Kingdom 6 998 (4) (6) Union 38 939 TAC 38 939 (5) Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 46 Spain 1 852 France 1 852 Ireland 231 Netherlands 23 United Kingdom 1 042 Union 5 046 Species : Hake Merluccius merluccius Zone : VIIIa, VIIIb, VIIId and VIIIe (HKE/8ABDE.) Belgium 12 (7) Analytical TAC Spain 7 991 France 17 944 Netherlands 23 (7) Union 25 970 TAC 25 970 (8) Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VI and VII; EU and international waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 2 Spain 2 315 France 4 166 Netherlands 7 Union 6 490 (1) Within the following overall TAC for the northern stock of hake: 69 440 (2) Transfers of this quota may be effected to EU waters of IIa and IV. However, such transfers shall be notified in advance to the Commission. (3) Within the following overall TAC for the northern stock of hake: 69 440 (4) Transfers of this quota may be effected to EU waters of IIa and IV. However, such transfers must be notified in advance to the Commission. (5) Within the following overall TAC for the northern stock of hake: 69 440 (6) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 1 % of the quota allocated to that Member State, pursuant to Chapter II of Title II of this Regulation. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 46 Spain 1 852 France 1 852 Ireland 231 Netherlands 23 United Kingdom 1 042 Union 5 046 (7) Transfers of this quota may be effected to IV and EU waters of IIa. However, such transfers must be notified in advance to the Commission. (8) Within the following overall TAC for the northern stock of hake: 69 440 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VI and VII; EU and international waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 2 Spain 2 315 France 4 166 Netherlands 7 Union 6 490 ANNEX III Annex IIA to Regulation (EU) No 39/2013 is amended as follows: (a) the column for the United Kingdom (UK) in Table (c) of Appendix 1 is replaced by the following: Regulated gear UK TR1 339 592 TR2 1 086 399 TR3 0 BT1 0 BT2 111 693 GN 5 970 GT 158 LL 70 614 (b) the column for Spain (ES) in Table (d) of Appendix 1 is replaced by the following: Regulated gear ES TR1 249 152 TR2 0 TR3 0 BT1 0 BT2 0 GN 13 836 GT 0 LL 1 402 142 ANNEX IV Annex IA to Regulation (EU) No 40/2013 is amended as follows: (a) the entry for tusk in Norwegian waters of IV is replaced by the following: Species : Tusk Brosme brosme Zone : Norwegian waters of IV (USK/04-N.) Belgium 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 165 Germany 1 France 0 Netherlands 0 United Kingdom 4 Union 170 TAC Not relevant (b) the entry for blue whiting in EU waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W is replaced by the following: Species : Blue whiting Micromesistius poutassou Zone : EU waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W (WHB/24A567) Norway 99 408 (1) (2) Analytical TAC TAC 643 000 (1) To be counted against Norways catch limits established under the Coastal States arrangement. (2) Special condition: the catch in IV shall be no more than 24 852 tonnes, i.e. 25 % of Norways access quota. ANNEX V In Annex ID to Regulation (EU) No 40/2013, the entry for Bluefin tuna in the Atlantic Ocean, east of 45 ° W, and Mediterranean is replaced by the following: Species : Bluefin tuna Thunnus thynnus Zone : Atlantic Ocean, east of 45 ° W,and Mediterranean (BFT/AE45WM) Cyprus 69,44 (4) (7) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Greece 129,07 (7) Spain 2 504,45 (2) (4) (7) France 2 471,23 (2) (3) (4) Italy 1 950,42 (4) (5) (7) Croatia 390,59 (6) (7) Malta 160,02 (4) (7) Portugal 235,50 (7) Other Member States 27,93 (1) (7) Union 7 938,65 (2) (3) (4) TAC 13 400 (1) Except Cyprus, Greece, Spain, France, Croatia, Italy, Malta and Portugal, and exclusively as by-catch. (2) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 1 of Annex IV (BFT/*8301): Spain 364,09 France 164,27 Union 528,36 (3) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna weighing no less than 6,4 kg or measuring no less than 70 cm by the vessels referred to in point 1 of Annex IV (BFT/*641): France 100 Union 100 (4) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between and 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 2 of Annex IV (BFT/*8302): Spain 50,09 France 49,42 Italy 39,01 Cyprus 3,20 Malta 4,71 Union 146,43 (5) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between and 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 3 of Annex IV (BFT/*643): Italy 39,01 Union 39,01 (6) Special Condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 3 of Annex IV for farming purposes (BFT/*8303F): Croatia 351,53 Union 351,53 (7) By derogation from Article 7(2) of Regulation (EC) No 302/2009, purse seine fishing for bluefin tuna shall be authorised in the Eastern Atlantic and Mediterranean from 26 May to 24 June 2013 included. ANNEX VI In Annex IIA to Regulation (EU) No 40/2013, the column for France (FR) in Appendix 1 is replaced by the following: Regulated gear FR TR1 1 505 354 TR2 6 496 811 TR3 101 316 BT1 0 BT2 1 202 818 GN 342 579 GT 4 338 315 LL 125 141 ANNEX VII Annex IV to Regulation (EU) No 40/2013 is replaced by the following: ANNEX IV ICCAT CONVENTION AREA (1) 1. Maximum number of EU bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic Spain 60 France 8 Union 68 2. Maximum number of EU coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean Spain 119 France 87 Italy 30 Cyprus 7 Malta 28 Union 316 3. Maximum number of EU vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Adriatic Sea for farming purposes: Croatia 9 Italy 12 Union 21 4. Maximum number and total capacity in gross tonnage of fishing vessels of each Member State that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean Table A Number of fishing vessels Cyprus Croatia Greece Italy France Spain Malta (2) Purse Seiners 1 9 1 12 17 6 1 Longliners 4 0 0 30 8 12 20 Baitboat 0 0 0 0 8 60 0 Handline 0 12 0 0 29 2 0 Trawler 0 0 0 0 57 0 0 Other artisanal (3) 0 0 16 0 87 32 0 Table B Total capacity in gross tonnage Cyprus Croatia Greece Italy France Spain Malta Purse Seiners To be established To be established To be established To be established To be established To be established To be established Longliners To be established To be established To be established To be established To be established To be established To be established Baitboats To be established To be established To be established To be established To be established To be established To be established Handlines To be established To be established To be established To be established To be established To be established To be established Trawlers To be established To be established To be established To be established To be established To be established To be established Other artisanal To be established To be established To be established To be established To be established To be established To be established 5. Maximum number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery authorised by each Member State Number of traps Spain 5 Italy 6 Portugal 1 (4) 6. Maximum bluefin tuna farming capacity and fattening capacity for each Member State and maximum input of wild caught bluefin tuna that each Member State may allocate to its farms in the eastern Atlantic and Mediterranean Table A Maximum tuna farming capacity and fattening capacity Number of farms Capacity (in tonnes) Spain 17 11 852 Italy 15 13 000 Greece 2 2 100 Cyprus 3 3 000 Croatia 7 7 880 Malta 8 12 300 Table B Maximum input of wild caught bluefin tuna (in tonnes) Spain 5 855 Italy 3 000 Greece 785 Cyprus 2 195 Croatia 2 947 Malta 8 768 (1) The numbers shown in Sections 1, 2 and 3 may decrease in order to comply with international obligations of the Union. (2) One medium size purse seiner may be replaced by no more than 10 longline vessels. (3) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line). (4) This number may be further increased, provided that the international obligations of the Union are complied with. ANNEX VIII In Annex VI to Regulation (EU) No 40/2013, point 2 is replaced by the following: 2. Maximum number of EU vessels authorised to fish for swordfish and albacore in the IOTC Convention Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 27 11 590 France 41 5 382 Portugal 15 6 925 United Kingdom 4 1 400 Union 87 25 297